Citation Nr: 1044047	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus, type II or posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a December 2006 rating 
decision of the VA Regional Office in Cheyenne, Wyoming that 
denied service connection for hypertension and PTSD. 

By rating decision in May 2010, service connection was granted 
for PTSD.  This is considered the full benefit of that issue 
sought on appeal and it is no longer for appellate consideration.

The Veteran was afforded a videoconference hearing in October 
2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

Following review of the record, the issue of entitlement to 
service connection for hypertension is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the 
Veteran is required in order to comply with the duty to assist 
provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010).

The Veteran asserts that he has hypertension that is secondary to 
service-connected diabetes mellitus, type II.  During personal 
hearing in October 2010, he also testified that his blood 
pressure was very high, that he was tense and nervous all the 
time and that this could be related to PTSD.  The appellant thus 
appears to be suggesting that PTSD may also be implicated in his 
high blood pressure.  

Applicable law provides that a disability which is proximately 
due to or the result of a service-connected disease or injury 
(including the treatment therefore) shall be service connected. 
38 C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans 
Claims (Court) has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310(b).

Review of the record discloses that the Veteran was scheduled for 
a VA examination in October 2006 to determine whether there was a 
relationship between type II diabetes and hypertension.  The 
instructions to the examiner requested that an opinion be 
provided as to whether hypertension was causally related to or 
had been aggravated by type II diabetes.  It was noted that the 
claims folder was being sent to the examiner for review.  

The Board observes, however, that in the October 2006 examination 
report, the examiner initially noted that the claims folder was 
not available and was not reviewed.  Following examination, the 
examiner opined that "hypertension is not caused by diabetes nor 
is it partially contributed to at this time."  The Board finds 
that the phrasing of that opinion does not clearly denote or 
specify whether hypertension is aggravated by the service-
connected diabetes.  Therefore, a more clarifying opinion as to 
whether the Veteran's hypertension has been aggravated by 
service-connected diabetes mellitus, type II, must also be 
obtained.  Moreover, as noted previously, service connection is 
now in effect for PTSD.  The Veteran indicates that PTSD might 
also be implicated in the development of hypertension.  
Therefore, the question of whether hypertension is secondary to 
or has been aggravated by PTSD is also for consideration and must 
be addressed by the examiner.  In this regard, the Board would 
point out that the Court has held that a separate theory of 
entitlement is not a new claim, and must be addressed as part of 
the current claim. See Bingham v. Principi, 18 Vet. App. 470 
(2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. 
Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting a contemporaneous and thorough VA 
medical examination when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that the Veteran appears to receive VA 
outpatient treatment for a number of complaints and disorders, to 
include those pertinent to the claim on appeal.  The most recent 
records date through July 2007.  As there is constructive notice 
of the existence of additional VA records, they must be retrieved 
and associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA outpatient records dating from August 2007 should 
be requested and associated with the claims folder

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records dating 
from August 2007 should be requested and 
associated with the claims folder. 

2.  The Veteran should be scheduled for a 
VA examination by an appropriate VA 
examiner to determine whether hypertension 
is proximately due to or has been 
aggravated by service-connected diabetes 
mellitus, type II and/or PTSD.  The claims 
folder must be made available to the 
examiner and clinical findings should be 
reported in detail.

The examiner should state specifically 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hypertension is secondary to PTSD, or 
whether it has been made chronically worse 
(aggravated) by type II diabetes and/or 
PTSD.  If aggravation is found, the 
examiner must render an opinion as to the 
extent of the aggravation and provide a 
baseline prior to the aggravation.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


